 


109 HR 385 IH: To amend the Internal Revenue Code of 1986 to allow a $1,000 refundable credit for individuals who are active members of volunteer firefighting and emergency medical service organizations.
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 385 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Hinchey introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a $1,000 refundable credit for individuals who are active members of volunteer firefighting and emergency medical service organizations. 
 
 
1.Refundable credit for active members of volunteer firefighting and emergency medical service organizations 
(a)In generalSubpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is amended by redesignating section 36 as section 37 and by inserting after section 35 the following new section: 
 
36.Active members of volunteer firefighting and emergency medical service organizations 
(a)In generalIn the case of an individual who at any time during the taxable year is an active member of a qualified volunteer fire department (as defined in section 150(e)), there shall be allowed as a credit against the tax imposed by this subtitle the amount of $1,000. 
(b)Part-year active membersIn the case of an individual who is such an active member for only a portion of a taxable year, the amount of the credit under subsection (a) for such taxable year shall be an amount which bears the same ratio to $1,000 as such portion bears to the entire taxable year.. 
(b)Conforming amendments 
(1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting or 36 after section 35. 
(2)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by striking the last item and inserting the following new items: 
 
 
Sec. 36. Active members of volunteer firefighting and emergency medical service organizations 
Sec. 37. Overpayments of tax. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
